Opinion issued March 20, 2014.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00972-CV
                            ———————————
         L&S INDUSTRIAL SERVICES, L.L.C., BRIAN STRANGE,
                 AND ROBERT STRANGE, Appellants
                                        V.
     PERFORMANCE INSULATION CONTRACTORS, INC., Appellee



                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-18303



                          MEMORANDUM OPINION

      The parties, representing that they have reached a resolution of the matter,

have filed an agreed motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a). No

opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         2